Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                         May 10, 2016




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 NANCY       TOLAND          RICHARDS         and                   No. 45045-3-II
 CATHERINE TOLAND LILE, Personal
 Representatives of the Estate of John T. Toland,

                               Respondents,

        v.

 STATE OF WASHINGTON, DEPARTMENT                             UNPUBLISHED OPINION
 OF REVENUE,

                               Appellants.

       MELNICK, J. — The Department of Revenue appealed a judgment in favor of Nancy Toland

Richards and Catherine Toland Lile in their capacities as personal representatives of the Estate of

John T. Toland. Richards and Lile now concede that the Washington State Supreme Court’s

decision in In re Estate of Hambleton, 181 Wash. 2d 802, 335 P.3d 398 (2014), cert. denied, 138 S.

Ct. 318 (2015), is controlling and resolves this appeal in the Department’s favor.

       We accept the concession. The trial court’s judgment is reversed and remanded with

instructions to enter judgment in the Department’s favor on the principal tax issue and to remand

the case to the Department for determination of the additional issues. See Osborne v. Dep’t of

Revenue, noted at 189 Wash. App. 1029, 2015 WL 4760567.
45045-3-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.




                                                            Melnick, J.

We concur:




        Worswick, J.




        Bjorgen, C.J.




                                                2